SHORT, Judge
(dissenting).
I respectfully dissent. The trial court’s decision that appellant is mentally ill and dangerous within the meaning of Minn. Stat. § 253B.02, subd. 13 (1988) is not clearly erroneous. Given that appellant is mentally ill, meaningful analysis of his intent is logically foreclosed. Moreover, there is no evidence that the legislature intended the term “dangerous” to include only acts committed with an intent to cause bodily harm. The term “dangerous” should be defined from an objective view of the facts, not from the subjective reading of intent as used in criminal statutes. The record supports the trial court’s finding that appellant intentionally fired his shotgun at close *845range at a neighbor child, who was innocently playing basketball. Based on appellant’s mental illness, the clear language of the statute and the severity of appellant’s act, I would affirm the trial court’s decision to commit appellant to the Minnesota Security Hospital as mentally ill and dangerous.